DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37, 39, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer, US Patent 2,887,336.  Consistent with the previously Office action rejection of these claims, as in claim 34, a latch mechanism, comprising a housing (see figures); a latchbolt (including 19) pivotably mounted to the housing for pivoting about a latchbolt axis; a blocking member (including 37, 55, 54, and 50) pivotably mounted to the housing for pivoting about a blocking member axis extending transverse to the latchbolt axis; a link (including 36 and/or 43) slidably mounted to the housing for movement along a link axis transverse to the latchbolt .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24, 26-33, 38, 40-42, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
Consistent with many aspects of the previous rejection of the prior Office action, Meyer provides much of the claimed invention, including as in claim 28, a latch mechanism, comprising a housing (see figures); a latchbolt (including 19) pivotably mounted to the housing for pivotal movement about a latchbolt axis between a latching position and an unlatching position; a blocking member (including 37, 55, 54, 50) pivotably mounted to the housing for pivotal movement about a blocking member axis between a blocking position and an unblocking position, and wherein the blocking member axis extends, at least broadly, at an 
Regarding claim 28 (as well as claim 41), essentially all of the claimed invention, except the linkage being pivotally coupled with the blocking member as claimed, as opposed to a sliding cam type engagement.  However, it is very well known in the art of translating mechanical elements to replace sliding motion transfer with pivotal motion transfer for achieving a particular design motion effect on mechanical elements.  Thus, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
As in claim 29, the latchbolt in the unlatching position retains the blocking member in the unblocking position.  As in claim 30, the latchbolt comprises a projection (55, 37); wherein a first surface of the blocking member contacts an end of the projection when the blocking member is in the blocking position and the latchbolt is in the latching position; and wherein a second surface of the blocking member contacts a side of the projection when the latchbolt is retaining the blocking member in the unblocking position.  As in claim 31, the latchbolt comprises a cavity 35; and wherein, when the latchbolt is in the unlatching position and the blocking member is in the unblocking position, broadly, at least a portion 
Regarding claims 22, 24, 26, 27, 33, 38, 40-42, and 45-48, Meyer may not explicitly show each of the limitations of these claims.  However, in the manner similar as reasoned in claim 28 above, the prior art element at least performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive. 
Applicant claims that the 102 rejection is improper for the reference not including all of the claimed elements.  However, applicant has not pointed out any elements absent from the applied art in the 102 rejection.  The rejection is considered proper and is maintained.  
Applicant argues that the applied art does not include the linkage being pivotally coupled as claimed, as opposed to sliding. The examiner agrees with this position, but has addressed it in the previous rejection pertaining to claim 42.  The rejection of claim 42 has been better clarified above, explaining that such a modified is an art recognized equivalent modification, and is also obvious in view of KSR Int'l Co. v. Teleflex Inc. 
Applicant argues that several additional features of the claims are not provided by the applied art.  Although such features may not be explicitly shown in the applied art, the examiner of the position such modifications would have been an obvious modification to one having ordinary skill in the art, particularly in view of the doctrine of equivalence and KSR, as outlined in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675